·.     _ VrLy KrK!f< IAvGl(D. CA.¥~0 .Nt"V~··· :>ubVVl.tr--c
       TtlO t(J ~ .CA \AJ/(/t L{)·-~Co-UJ. r?K'JU)~ 1\J
        \J({)t'rO/ \.J\A\J lM-VJ r=w CQN vt orJf{)rJ VJNt? ([Vt1J
        · VVI \ . \.JJ IV1 vtN v \i LJt~ ru
 "J· \ vrr~ tJ 'SJ~ D:'i vro 1cw mv
   ~~        ~l\)0ftn.AnJGN~    r



   .fKt-~ CAJU~ ~K' ~ CJOVf~
  CJQ vtho ( .. CJA-N ~~)r DTVtJe ~
   t . }'q-0vt0C\Q   ~ VJVZVf (fY{K I
   ~~c,CO~·
 ·. ITJ rsvt:scr=vti lt~ 0~1<
 \_)j~Y ~\AJ\/0 m vrv~tiO k/Jio
-XN& ~It~ G~V~JT\)JJ
QJvtN!j_tJ,yt, ~Y-~~1 §~/
1WI7V7}/ V7JOfOC~ ·.. (A)~ ~~
 ~'/)\-100~ t1-1· I'JeltK' VhaV71~~
\ffN ~ v                                                                                                                                                                                                                                                                            - . -----
          T R~c, a.CJ t---0vro--L-                                                                                                                            --·--,.---~~~YiF"r'.--r:"-r=-r~~r.5r-··
                                                                                                                                                                  t"-N I ~ 'J'-- r '\./ ~~~                                                                               GSJ
  - ~\ Ll)CK~-'E;:,-t W;:\J                                                                                                                                     ~t:J\J 1            r vwc
                                                                                                                                                                          t~ /CO c:,w.fa:(j -"6'3"'~~ rt:(J                                                                                                                       t~ ll-~~-4rrLCJ~)~ \1 ~3-~
   LO CK\41 \]-'63=<0( L-                                                                                                                                         -'t?>-.                                                   Opinion


                                                  Ex parte Tommy Lee DORA
                                                                                                                                                                      {548 S.W.2d 393} This is an application for writ of habeas corpus which was submitted to this Court
                                           COURT OF CRIMINAL APPEALS OF TEXAS
                                                                                                                                                                      by the trial court. pursuant to the.provisions of Art. 11.07, VAC.C.P.
                                        548 S.W.2d 392; 1977 Tex. Crim. App. LEXIS 1217
                                                           No. 3802                                                                                                  -Petitioner was convicted for the offense of burglary, enhanced under Art. 63, VAP.C .• in the Criminal
                                                       February 16, 1977                                                                                              District Court or' Dallas County and assessed the mandatory life sentence in the penitentiary on
                                                                                                                                                                      December 4, 1970. Petitioner's direct appeal from this Dallas conviction was affirmed. See Dora v.
                                                                                                                                                                      State. 477· S.W.2d 20 (Tex.Cr.App. 1972).
        Counsel                      Arthur R. Howard. Lubbock. for appellant
                                             Alton R Griffin. Oist.Atty., and John Terrell. Asst.Dist.Atty.,                                                          PeTiiioner filed an:appliCationJor writ of nabea~ corp'us ·i,; the District Co~rt of Lubbock Cou_nty,
                  Lubbock, Jim D. Vollers. State's Atty., David S. McAngus, Asst. State's Atty., Austin, for the                                                      complaining.of the validity of a 1962_Lubbock. County convictio_n for burglary. which YJaS su.bsequently
                  State.                                                                                                                                              used for enhancement in the above-mentioned Dallas County case. The trial court denied the
        Judges: Roberts, Judge.                                                                                                                                       application for writ of habeas corpus, finding that this application for writ of habeas corpus relief
                                                                                                                                                                      "raises no new grounds and raises the same questions raised in the first application for writ of habeas
        CASE SUMMARY                                                                                                                                                  corpus" which was previously denied on February 7, 1974.
                                                                                                                                                                      From a review of petitioner's writ filed in this Court, it is to be noted that this Court entered a per
        PROCEDURAL POSTURE: Petitioner challenged the decision of the District Court of Lubbock County                                                                curiam order on July B, 1975, in which we held:
        (Texas). which denied his second application for writ of habeas corpus because no new issues were
                                                                                                                                                                           "Under the circumstances presented in this case, we are of the opinion that petitioner has abused
        raised.Application for writ of habeas corpus was dismissed with prejudice because petitioner had made no
                                                                                                                                                                           the habeas corpus process by continually raising the same claims, over and over again. in his
        effort to allege any new issues that had not been raised in a previous application.
                                                                                                                                                                           postconviction writs. We hold that petitione~s contention has thus been waived and abandoned
                                                                                                                                                                           by his abuse of the writ of habeas corpus. See Ex parte·Can, 511 S.W.2d 623 [523] (Tex.Cr.App.
        OVERVIEW: Petitioner was convicted of robbery and given an enhanced sentence based on a prior                                                                      1974), and Sanders v. United States. 373 U.S. 1, 83 S. Ct:-1068 [10 LEd. 2d 148] (1963), and
        conviction. Petitioner's application for a writ of habeas corpus regarding the validity of the prior conviction                                                    cases cited therein."Therefore, in view of this holding, we hereby refuse to accept or file
        was denied because it raised no new grounds and raised the same questions that were raised in a                                                                    petitioner's {548 s. W.2d 394} instant application for writ of habeas corpus, and the clerk of this
        previous application. Petitioner sought review and the court affirmed. The court found that petitioner made                                                        Court is hereby ordered not to accept in the future any post-conviction application for writ ol
        no effort to allege that the instant allegations were not ones that had been raised, or could have been                                                            habeas corpus from this petitioner until it is first shown that such contention was not one that has
        raised, in any earlier proceeding. The court dismissed the application with prejudice because petitioner                                                           been raised, or could have been raised, in any earlier proceeding. Until such showing is made,
        had not attempted to make a showing of good cause for allowing are-filing of the application.                                                                      petitione~s contention is not entitled to consideration." (Emphasis· supplied)

                                                                                                                                                                      In the instant case, the trial court has found that "no new issues" were raised which warranted further
        OUTCOME: The court dismissed petitione~s second application for writ of habeas corpus with prejudice.                                                         consideration of this second petition. We agree. Petitioner has made no effort to allege that the
        The court agreed with the trial court that no new issues were raised which warranted further consideration.                                                   instant allegations were not ones that had been raised. or could have been raised, in any earlier ·
                                                                                                                                                                      proceeding. Absent such a showing of good cause for permitting the filing of such application. we
                                                                                                                                                                      decline to file this application. or consider the merits of same.
        LexisNexis Headnotes

        Criminal Law & Procedure > Habeas Corpus > Review > Standards of Review> General Overview

         Where a petitioner has been previously cited for an abuse of the writ of habeas corpus. the trial court
         should not thereafter consider the merits of any application for writ of habeas corpus filed by that
         petitioner. The trial court should. however, review the application and make findings that this petitioner has
       . abused the writ in the past, thus making the review procedure of the appeals court more efficient


                                                                   Opinion                                                                                             Where a petitioner has been previously cited for an "abuse of the Great Writ," the trial court should not
                                                                                                                                                                       thereafter consider the merits of any application for writ of habeas corpus filed by that petitioner. The
        Opinion by:                  ROBERTS                                                                                                                           trial court should, however, review the application and make findings that this petitioner has abused


        3txcases                                                                                                                                                   3txcases
        © 2015 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to                           0 2015 Matthew Bender & Company, lnc., a member of the LexisNexls Group. All rights reserved. Use of this product is subject to
        the restr                            '
~~------":---~.--:--:--:-'----:- -- =';::::>--                                                                                                           ----~.' -              ---,
                                                                                                                                                                                                       \                               _.   I




                                                                                                                          ',(//<
                                                                         ·z(a), supra. The writ transcript should, of course. be forwarded to
       this Court within fifteen·days of-lh'!' trial court's order. See Art. 11.07, Sec. 2(c). supra.
       Uoon.receipt of the writ              tra~'script from                           t!le trial court, this        Court'~_hallreview the petitione~s allel)ations'
                        e for aliowlnQareJiUno_dfibe aPPIIE§tiOh.                                                    ana If pehiloner has!!stafed facts. which, If
       ~             .        '                -      .
       true·. would.entitle·him•to•reliefj':'then.this·COurt·w,IJ.order. the pelillon·flled[andl'Coi1sldeE'!~~
                                                                                                 ... _     __                                           ..... ,
                                                                                                                                                                  "'


       If, however, the 'petitioner h~~ ~~~ ~·t;ted sufficient "good cause". for allowing are-filing of the petition,
       or if the factual allegations concerning good cause are clearly W'ithout merit upon their face, then the -
       petition shall not be fil~d or .c?_nsii!ered henceforth by this Court. 1
       In the case at bar, the petitione;,.not having attempted to make 'a showing of "good cause" for allowing
       are-filing of this application.;lhe application is ordered dismissed with prejudice. No further
       applications will be entertained. - "''

                                                      -$.                                    Footnotes
                                  ·... -...: _..; ?-~ "
                                       -_.                t    ~    '
                                 ;'"
                                                    • ,r
      l~~. wri!_;applicatio~ tfans~(ipt•itself will!b.fk'EiptOii;'iilif'as~part ottiie·piirrrianent'business·recordsrDf
         ·-·
     . lhis:(;ourt!           . r \· "· , I
                              '\


                                                                               -..;             ;
                                                                                                    f'   ..- \
                                                                                        '
                                             ... '
                                                                                :1'     .,
                                                                    .·
                                  .              ·~




                                                                                                                 .-~

                                             ··.·                                                                t;. ..   ~·
                                                                                                                 .~'~ .....
                                                              ":;
                                                                                                                          ~.


                                             ......                 ~·.
                                                                                 ~
                                                                                                    "
                                                                                ·•.
                                 ., ' '"f                 "'~

                                                                    l'         ..
                                                                               -~
                                ..;'

                                         - .,                  -·         -~




                                                                                                                                                                                         cj c
  3txcases                                                                                               3 •



                                                                                                                                                                                                           ~ a'O! u4- (~.~,~ :ao1
   e 2015 Matthew Bender & Company,                 Inc.:~
                                                 ·ll)ember                              of~~;.LexisNe;.Os
                                                                         Group. All rights reserved. Use of this product is subject to
 • the restrictions and tenns and conditions of the M3tt~ew Bender Master Agreement.                                                                                               '!
                                                      '                          :.t•                                                                                               I
                                                                                                                                                                                  :i     J\Ak?Ld:M1 ~\.tO:, G-L 4-31~7
                                                                                                                                                                                         G -La~lal/ G -L':S~la.1s . ·
                                                                                                                                                                                    i

                                                                                                                                                                                         F\)1{ ~'\/ rt-'\IJ      "(~JVT1